Citation Nr: 1728896	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  13-03 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran served on active duty from July 1948 to June 1952, and from December 1954 to February 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2017, the Veteran was scheduled for a hearing.  He failed to report for his hearing, and requested that his hearing be rescheduled.  He was subsequently scheduled for a videoconference hearing in June 2017.  However, in a statement received in May 2017, the Veteran stated that he desired to withdraw his request for a hearing.  Accordingly, the Board will proceed.  See 38 C.F.R. § 20.702(e) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to August 30, 2016, the Veteran is shown to have no worse than Level II hearing in the right ear and Level IV hearing in the left ear.

2.  As of August 30, 2016, the Veteran is shown to have no worse than Level III hearing in the right ear and Level IV hearing in the left ear.


CONCLUSIONS OF LAW

1.  Prior to August 30, 2016, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2016).

2.  As of August 30, 2016, the criteria for a 10 percent rating, and no more, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to a compensable rating for his service-connected bilateral hearing loss.  

With regard to the history of the disability in issue, the Veteran's service personnel records show that he served in the Navy and the Coast Guard, and that his service included duties aboard a destroyer (working near naval artillery), and as an aircrew member.  There is evidence of bilateral hearing loss during service.  See e.g., July 1975 service examination report.  Hearing loss is first shown following separation from service in March 1988.  See 38 C.F.R. § 4.1 (2016); March 1998 VA examination report.  

In November 1988, the RO granted service connection for bilateral hearing loss, evaluated as noncompensable.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014).  

In September 2009, the Veteran filed a claim seeking a compensable rating for his bilateral hearing loss.  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in a veteran's favor.  38 U.S.C.A. § 5107(b). 

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state- licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2016).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. Table VIa is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86 (2016).  See 38 C.F.R. § 4.85(c) (2016). 

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2016).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2016). 

Pertinent case law  provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

VA progress notes show that the Veteran has received ongoing treatment for hearing loss.  He was provided with hearing aids in 2009.  A private audiogram, dated in March 2009, contains only charted results which clearly indicate that the Veteran has bilateral hearing loss.  In this regard, the Board observes that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that the Court could not interpret the results of an audiogram because interpretation required a factual finding, which is not the role of the Court in the first instance.  However, the Court implied that the Board, as the finder of fact, is empowered to make factual findings in the first instance.  

In this role, the Board has reviewed the graphical findings of the audiological report but finds that the audiometric testing did not show hearing loss that was any worse than was shown in his November 2012 VA examination.  This report also does not include results from a Maryland CNC speech discrimination test.  Accordingly, additional development is not warranted as to this report.  Savage v. Shinseki, 24 Vet. App. 259 (2011).  

A VA audiological examination report, dated in October 2009, contains audiometric findings that revealed pure tone (air conduction) thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
55
55
60
LEFT
N/A
35
50
55
60

These results show an average decibel loss of 50 in the right ear and 52.5 in the left ear.  Speech recognition ability was 96 percent in the right ear, and 94 percent in the left ear.  The report notes mild to moderately severe sensorineural hearing loss, bilaterally.

A VA audiological disability benefits questionnaire (DBQ), dated in November 2012, contains audiometric findings that revealed pure tone thresholds (air conduction), in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
55
60
65
LEFT
N/A
50
60
60
65

These results show an average decibel loss of 56 in the right ear and 59 in the left ear.  Speech recognition ability was 84 percent in the right ear, and 80 percent in the left ear.  The report notes bilateral sensorineural hearing loss.  

A VA audiological DBQ, dated in August 2016, shows that the examination was conducted on August 30, 2016.  The report contains audiometric findings that revealed pure tone (air conduction) thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
50
55
65
60
LEFT
N/A
35
50
60
65

These results show an average decibel loss of 58 in the right ear and 54 in the left ear.  Speech recognition ability was 86 percent in the right ear, and 82 percent in the left ear.  The report notes bilateral sensorineural hearing loss.

The October 2009 VA audiological examination demonstrates that under Table VI of the Rating Schedule, the Veteran's hearing impairment was manifested by Level I hearing in the right ear, and no more than Level I hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI (2016).  Using Table VII, Level I (right) and Level I (left) hearing acuity results in a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  

The November 2012 VA audiological examination demonstrates that under Table VI of the Rating Schedule, the Veteran's hearing impairment was manifested by Level II hearing in the right ear, and no more than Level IV hearing in the left ear.  Id.  Using Table VII, Level II (right) and Level IV (left) hearing acuity results in a noncompensable rating for bilateral hearing impairment.  Id.  Accordingly, a compensable rating prior to August 30, 2016 is not warranted, and to this extent, the claim must be denied.

As pointed out above, disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann.  Thus, based on the audiometric findings, the Veteran is not shown to have met the criteria for a compensable rating.  Given the foregoing, a compensable rating for bilateral hearing loss is not warranted prior to August 30, 2016.  

The August 2016 VA audiological examination demonstrates that under Table VI of the Rating Schedule, the Veteran's hearing impairment has been manifested by Level III hearing in the right ear, and no more than Level IV hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.

Using Table VII, Level III (right) and Level IV (left) hearing acuity in the service-connected ears results in a 10 percent evaluation, and no more, for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  

The Board first notes that in the September 2016 supplemental statement of the case, in finding that the criteria for a compensable rating were not met, the RO appears to have reversed the speech discrimination scores for each ear.  In any event, based on the foregoing findings in the August 2016 VA DBQ, the Board finds that the criteria for a 10 percent rating, and no more, have been met as of August 30, 2016.  To this extent, the claim is granted.  

The Veteran is competent to report his hearing loss symptoms, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant an increased rating.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, to the extent that the claim has been denied, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's assessment of the severity of his disability.  The VA examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disability.  

The question is not whether the Veteran has a hearing problem, but the degree of hearing loss. 

The Board has also considered the adequacy of the Veteran's examinations, and that an opinion on the effects of hearing loss on daily functioning may be required in a case where the issue of an extraschedular evaluation has been raised.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  However, the Veteran has not raised the issue of an extraschedular evaluation, nor does the evidence suggest that such an opinion is warranted in this case.  The October 2009 VA examiner stated that the Veteran's hearing loss would impact his occupational activities due to hearing difficulty.  The November 2012 VA examiner noted an impact on ordinary conditions of daily life, including the ability to work, citing the Veteran's report that he has trouble hearing and understanding conversation, with words often being unclear.  The August 2016 VA examiner noted an impact on ordinary conditions of daily life, including the ability to work, with missed words sometimes, and the need for hearing aids.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Board is not obligated to analyze whether extraschedular referral (either on an individual or collective basis) is warranted in all cases.  The Board must discuss extraschedular ratings only if the issue is argued or raised by the record.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  In this case, there is no assertion of entitlement to an extraschedular rating, to include an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded several examinations.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Prior to August 30, 2016, a compensable rating for bilateral hearing loss is denied.

As of August 30, 2016, a 10 percent rating, and no more, for bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


